DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/20/2020 has been received and considered by the examiner.  See attached form PTO-1449.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US Pat. 8,140,505) (Eff filing date of app: 3/31/2005) (Hereinafter Jain) in view of Hirsch et al (US Pub. 2009/0234855) (Eff filing date of 3/19/2009) (Hereinafter Hirsch).

As to claims 1, 9, and 17, Jain teaches a method of determining duplicated data, comprising: 

determining whether the feature value matches with a pre-stored duplicated data pattern 
in a duplicated data pattern list (see abstract, “The system also determines whether any of the identified hash values are substantially similar to the hash value and identify the fetched document as a near-duplicate of another document when one of the identified hash values is 
substantially similar to the hash value.”);  and 
in response to determining that the feature value matches with the duplicated data pattern, 
determining an association of the input data with reference data which is associated with the matched pattern (see col. 2, ln 21-35, “The first table may store a group of fingerprints associated with a group of documents.  The coordinator may receive a group of new documents, determine fingerprints for the new documents, and broadcast the fingerprints…, determine whether a fingerprint in a set of the fingerprints from the first table is substantially similar to one of the broadcast fingerprints in the second table, and identify the one of the broadcast fingerprints as being associated with a near-duplicate document when a fingerprint in the set of the fingerprints from the first table is substantially similar to the one of the broadcast fingerprints in the second 

Jain teaches fetched documents and compares the hash values but does not expressly teach input data.
Hirsch teaches a system and method for efficient data search, storage and reduction, see abstract, in which he teaches input data (see abstract, “search of a repository for the location of data that is similar to input data”).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Jain by the teaching of Hirsch because input data, would enable the method to easily identify the desire information/data that is needed.
 
As to claims 2 and 10, Jain as modified teaches the method further comprising: 
in response to the data at the first position being the same as data at a second position in the input data, determining whether the data at the first position is the same as the predetermined data (see Jain, abstract, “The system also determines whether any of the identified hash values are substantially similar to the hash value and identify the fetched document as a near-duplicate of another document when one of the identified hash values is substantially similar to the hash value.”). 
 
As to claims 3 and 11, Jain as modified teaches wherein the data at the first position is a starting portion of the input data, and the data at the second position is an ending portion of the input data (see Hirsch, p. 179-182, input string parse in multiple portions). 
 
As to claims 4 and 12, Jain as modified teaches the method further comprising: 

 
As to claims 5 and 13, Jain as modified teaches wherein the plurality of prime number locations are determined based on prime number locations that are adjacent to a plurality of equidistant locations between the starting portion and the ending portion of the input data, respectively (see Hirsch, p. 184-185, teach adjacent portion of the input with prime numbers). 
 
As to claims 6 and 14, Jain as modified teaches wherein determining the predetermined data comprises: 
determining the predetermined data based on combining data in a second number of bytes at each of a first number of prime number locations of the input data (see Hirsch, p. 188-189, teaches combination of bytes). 
 
As to claims 7 and 15, Jain as modified teaches wherein determining the association of the input data with the reference data comprises: 
determining, from the input data, a plurality of first data portions having a predetermined length;  determining, based on the reference data, a plurality of second data portions having a predetermined length (see Hirsch, p. 210-211, chunk sizes);  
determining the association based on a comparison of the plurality of first data portions and the plurality of second data portions (see Hirsch, p. 233, comparing the input data and the region of the repository). 
Jain as modified teaches the method further comprising: 
in response to the association indicating that the input data is not associated with the reference data, storing the input data (see Jain, fog. 7, character 750-760 and fig. 8, character 860 and 870).  

As to claim 18, Jain as modified teaches the computer program product further comprising: in response to determining that the feature value matches with the duplicated data pattern, applying reclaimed processing cycles to provide other computerized services (see Hirsch, p. 146, where the version is now under review).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Belix M Ortiz Ditren/Primary Examiner, Art Unit 2164